                                                                                                                                                            EJ-130
fTTORNEY OR^RTt WITHQU^TTORNEY (Name. State Bar numberand addiBSS):                                                         FOR COURT USE ONLY
  .eonard Carder LLP
 Christine S. Hwang(SEN 184549); SaraB. Tosdal(SEN 280322)
 1188 Franklin Street, Suite 201
 San Francisco, CA 94109
              TELEPHONE NO.; 415-771-6400                     FAXNO.;            415-771-7010
              E-MAiLADDRESS: stosdal@leonardcarder.cora
   AHORNEY FOR fwame). lEEW Local 595;IBEW Local 595 Trust Funds et al.
 1 7"! ATTORNEY FCM?|/|JUDGMENT CREDITOR | |ASSIGNEE OF RECORD
SUPERIOR COURT OF CALIFORNIA, COUNTY OF US District CouTt foT the
    STREET ADDRESS: isiorthem District of California
          MAiuNGAcmREss: 450 GoldcH Gatc Ave, Box 36060
         CITY AND ZIP CODE; San Francisco, CA 94102
               BRANCH NAME San Fruncisco CouTthouse
        PLAINTIFF: Zoom Electric,Inc.

  DEFENDANT: IBEW Local 595 (please see attached)
                                                                                                            CASE NUMBER:
                       r/l EXECUTION (Money Judgment)
         WRIT
                                                                                                                          4:ll-cv-1699-CW
                       □ POSSESSION OF □ Personal Property
              OF                          L I Real Property                              I      I Limited Civil Case        1     I Small Claims Case
                       I        1 SALE                                                   i / I Unlimited Civil Case I             I Other
1. To the Sheriff or Marshal of the County of; U.S. Marshal of the Northern District of California
   You are directed to enforce the judgment described below with daiiy interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accord with COP 699.080 or COP 715.040.
3. (Wamej; International Brotherhood of Electrical Workers Local 595 et al. (please see attached)
       is the I / I judgment creditor I        I assignee of record             whose address Is shown on this form above the court's name.
4. Judgment debtor (name, type of legal entity stated in                 9. I      I See next page for information on real or personal property to be
   judgment if not a natural person, and last known                                  delivered under a writ of possession or sold under a writ of sale.
   address):                                                            10. I    I This writ is issued on a sister-state judgment.
' B Side, Inc., a California corporation                                11. Total judgment                                  $ 401,852.36
                                                                        12. Costs after judgment (per filed order or
   1940 Union Street, #9
                                                                            memo OCR 685.090)                                     $
   Oakland, CA 94607                                                    13. Subtotal (add 11 and 12)                              $
                                                                        14. Credits                                               $ 57,869.68 -
                                                                        15. Subtotal (subtract 14 from 13)                        $ 343,982.68
               I"/ I Additional judgment debtors on next page           16. Interest after judgment (per filed affidavit
5. Judgment entered on (date):                                              CCP 685.050) (not on GC 6103.5 fees).. . $
                                                                        17. Fee for issuance of writ                              $
     8/5/15
6. 1    I Judgment renewed on (dates):
                                                                        18. Total (add 15. 16, and 17)                            $ 343,982.68 ^
                                                                        19. Levying officer;
7. Notice of sale under this writ                                           (a) Add dally interest from date of writ
                                                                                  (at the legal rate on 15) (not on
       a. I     I has not been requested.
                                                                                  GC 6103.5 fees) of.                             $
       b. I     I has been requested (see next page).
                                                                            (b) Pay directly to court costs included in
8. 1          I Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                                   CCP 699.520(i))                                $
                                                                        20. I      I The amounts called for in items 11-19 are different for each debtor
                                                                                    These amounts are state^f for each debtor on Attachment 20.

                                          Issued on (date):                                  Clerk, by                                                       Deputy

                                              NOTICE TO PERSON SERVED: SEE NEXT PAGE FOR IMPORTANT INFORMATION.


                                                                                                                                                             Page 1 of 2
Foim Approved for Opfionsl Use                                                                                        Code of CSvil Procedure. §§ 699.520.71ZD10,715.010
  Judaal Council of Caliromia                                   WRIT OF EXECUTION                                                             Government Code, § 6103.5
 EJ-130 [Rev. January 1,2012]
                                                                                                                                                     vmv.courts.cagov
                                                                                                                                            EJ-130
        PU\iNTiFF: Zoom Electric, Inc.                                                                  CASE NUMBER;

                                                                                                                  4:ll-cv-1699-CW
    DEFENDANT: IBEW Local 595 (please see attached)
                                                               — Items continued from page 1-
21. 1 / I Additional judgment debtor(name, type oflegal entity stated
             injudgment if not a natural person, and last known address):
^'zoom Electric, Inc.                                                      '          '
^ 2031 28th Avenue
     San Francisco, CA 94116


22. 1     I Notice of sale has been requested by (name and address):




23. 1     I Joint debtor was declared bound by the judgment(COP 989-994)
             a. on (date):                                                                a. on (date):
             b. name, type of legal entity stated in judgment if not a                    b. name, type of legal entity stated in judgment if not
                natural person, and last known address of Joint debtor                       a natural person, and last known address ofjoint debtor.




            c. I        I additional costs against certain joint debtors (itemize):

24. 1      I (Writ ofPossession ot Writ of Sale) Judgment was entered for the following:
            fl I    I     Possession of real property: The complaint was filed on (date):
                         (Check(1) or(2)):
                          (1) I       I The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46.
                                       The judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
                          (2) I       I The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
                                        (a) $                    was the daily rental value on tiie date the complaint was filed.
                                        (b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following
                                            dates (specify):
            b.i     I         Possession of personal property.
                          I       I If delivery cannot be had. then for the value (itemize in 24e)specified in the judgment or supplemental order.
           c. I ., 1       Sale of personal property.
           d. I I          Sale of real property.
           e. Description of property:



                                                               NOTICE TO PERSON SERVED
   WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy(Form EJ-150).
   WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is notable to take custody of the property, the levying
   officer will make a demand upon you for the property. If custody is not obtained following demand, the judgment may be enforced
   as a money judgment for the value of the property specified in the judgment or in a supplemental order.
  WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
  occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
   property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on
  the premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
  judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the
  time the judgment creditor takes possession of the premises.
        A Claim of Right to Possession form accompanies this writ(unless the Summons was served in compliance with CCP 415.46).
EJ-130[Rev. Januaiv 1,2012]                                                                                                                 Page 2of2
                                                                   WRIT OF EXECUTION
                           ATTACHMENT TO WRIT OF EXECUTION
          Zoom Electric,Inc. v. International Brotherhood ofElectrical Workers Local 595,
                                         Case No. 4:ll-cv-1699-CW


Parties to this action are as follows:
       Plaintiff. Zoom Electric, Inc.
       Respondent. International Brotherhood of Electrical Workers, Local 595
       Counter-Plaintiffs'. International Brotherhood of Electrical Workers, Local 595,
               IBEW Local 595 Health & Welfare Trust Fund;
               IBEW Local 595 Pension Trust Fund;
               IBEW Local 595 Money Purchase Pension Trust Fund;
               IBEW Local 595 Vacation Fund;
               IBEW Local 595 Apprentice & Training Fund;
               Electrical Contractors Trust;
               Contract Administration Fund;
               Labor Management Cooperation Fund;
               Alameda County Electrical Industry Service Corporation("EISC");
               Victor Uno,in his capacity as Trustee of the Trust Funds and Officer of the EISC; and
               Don Campbell, in his capacity as Trustee ofthe Trust Fxmds and Officer of the EISC
        Counter-Defendants'. Zoom Electric, Inc.
               Veiko Horak d/b/a Zoom Electric
               B Side, Inc.


3.     Judgment creditors are as follows:
               International Brotherhood ofElectrical Workers, Local 595
               IBEW Local 595 Health & Welfare Trust Fund;
               IBEW Local 595 Pension Trust Fund;
               IBEW Local 595 Money Purchase Pension Trust Fund;
               IBEW Local 595 Vacation Fund;
               IBEW Local 595 Apprentice & Training Fund;
               Electrical Contractors Trust;
               Contract Administration Fiind;
               Labor Management Cooperation Fund;
               Alameda Comty Electrical Industry Service Corporation("EISC");
               Victor Uno,in his capacity as Trustee of the Trust Funds and Officer ofthe EISC;
               Don Campbell, in his capacity as Trustee ofthe Trust Funds and Officer of the EISC

       Judgment creditors can be reached at:
               Leonard Carder, LLP
               1188 Franklin Street, Suite 201
               San Francisco, CA 94109
